Emerson, J.:
The only question raised on this appeal is, Does the complaint state facts sufficient to constitute a cause of action ?
*319It alleges, in substance, that the plaintiff Rasmussen, being the owner of certain premises in Salt Lake City, and described in the complaint, entered into a contract with the defendant James McKnight to sell and deed to him the premises for the sum of four hundred and seventy dollars, McKnight to pay one hundred dollars in cash, and execute a mortgage back to secure the balance. That the defendant named, pretending to be a lawyer, drafted said papers, and when completed, read them to the plaintiff named, as in pursuance of the contract, viz., a deed to McKnight and a mortgage back from him to the plaintiff named, and he signed the deed under that belief. “ That since that time the plaintiff Rasmussen has discovered that the said deed, as it appears upon record, runs in the name of the wife of the said James McKnight, as grantee, to wit, the said Mary Ann McKnight; that the said plaintiff Rasmussen does not know whether the said McKnight obtained the said deed in his wife’s name by misreading the same to plaintiff Rasmussen, or by obliterating his name and putting in hers; and does allege that by whatever means it was done, it was done fraudulently and for the purpose of robbing and wronging the said plaintiff Rasmussen.”
It then alleges a deed of one half the land and one half the cause of action to the plaintiff Brown; that plaintiff Rasmussen, previous to the discovery of the fraud, commenced an action against James McKnight alone to foreclose the mortgage ; that afterwards a decree was obtained, and the property sold to plaintiff Rasmussen for less than the face of the mortgage debt, and he obtained a deed therefor conveying all the interest of James McKnight; “ that the said Mary Ann McKnight received the said conveyance without any consideration moving from her; that she is a party to and cognizant of the said frauds herein alleged.” And then the prayer for relief.
The defendants demurred upon various grounds, but none, except the one mentioned, viz., “ that the complaint does not state facts sufficient to constitute a cause of action,” was argued or called to our attention. We shall therefore treat the others as abandoned.
On the ground of demurrer stated, the complaint is assailed principally because the facts constituting the fraud are not more specifically stated.
*320The plaintiff Rasmussen states all that he knows about the transaction, and that a fraud was perpetrated upon him in one of two ways, by which he was led to believe that he was conveying the land to James McKnight, and not to his wife, or he certainly would not have taken a mortgage from James McKnight to secure the unpaid purchase money, for if he .intended to or knew that he was deeding the property to Mrs. McKnight, the mortgage from the husband was no security at all. If it was accomplished in either of the methods he mentions, the statements he makes are the facts constituting the fraud — statements of facts which the court can see do, in fact, constitute a fraud. The plaintiffs’ statement of how it was accomplished must necessarily and under the circumstances, be in the alternative, and the complaint is not bad for that reason. The complaint alleges that the defendant Mary Ann McKnight was a party to and cognizant of the fraud. She is a proper party, and the complaint states a cause of action against her. She would be a proper and necessary party even if she knew nothing about the fraud. Under the circumstances alleged in the complaint, aside from the allegation of her knowledge of and participation in the fraud, she is the holder of the naked legal title, which the plaintiffs seek to have subjected to their equities. “Equity will relieve, by canceling the fraudulent apparent transfer, and by compelling a reconveyance or reassignment, even as against the holder who is innocent of wrong:” 2 Pomeroy’s Eq. Jur., sec. 913.
The judgment of the court below is reversed, with costs, and the cause is remanded to the third district court, with directions to that court to overrule the demurrer.
Hunter, C. J., concurred.